DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aaron Chaloner on 2/16/21.

The application has been amended as follows: 
In claim 1, --disposing-- has been added before “a phosphor-doped-- in line 3; and “disposed” has been deleted from line 3.
In claim 18, --the-- has been added before “at” in line 2.
Non-elected claims 11-15 have been cancelled.

Allowable Subject Matter
Claims 1-10 and 16-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

A method for determining a temperature of a packaged material, the method comprising disposing a phosphor-doped sensor film upon a surface of a package, wherein the sensor film comprises at least two layers and at least one of the two layers comprises a phosphor-containing substance embedded within a transparent elastomer; and analyzing the digital signal to assess the temperature of the phosphor-doped sensor film, wherein the assessed temperature indicates the temperature of the packaged material (claim 1).
A kit for determining a temperature of a packaged material, comprising a phosphor-doped sensor film disposed upon a surface of a package, wherein the sensor film comprises at least two layers and at least one of the two layers comprises a phosphor-containing substance embedded within a transparent elastomer; and a computing device configured to determine the temperature of the phosphor-doped sensor film based on the captured luminescence, wherein the determined temperature indicates the temperature of the packaged material (claim 16).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
2/16/21